Opinion

PER CURIAM.
The petitioner, Kevin Lucas,1 appeals after the habeas court denied his petition for certifica*327tion to appeal from the dismissal of his revised amended petition for a writ of habeas corpus in which he alleged ineffective assistance of trial counsel. We dismiss the appeal.
We carefully have reviewed the record and the briefs and conclude that the petitioner has not demonstrated that the issues he raises are debatable among jurists of reason, that a court could resolve the issues in a different manner or that the questions raised deserve encouragement to proceed further. See Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S. Ct. 860, 112 L. Ed. 2d 956 (1991); Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
The appeal is dismissed.

 The petitioner previously was convicted of conspiracy to possess a narcotic substance with intent to sell in violation of General Statutes §§ 53a-48 and 21a-277 (a), possession of a narcotic substance with intent to sell in violation of General Statutes § 21a-277 (a) and possession of a narcotic substance with intent to sell within 1500 feet of a school in violation of General Statutes § 21a-278a (b). This court affirmed the judgment of conviction in State v. Lucas, 63 Conn. App. 263, 775 A.2d 338, cert. denied, 256 Conn. 930, 776 A.2d 1148 (2001).